The offense is attempted burglary; the punishment, confinement in the penitentiary for two years.
The circumstances were sufficient to show that shortly after midnight on the third of March, 1934, appellant, in an effort to commit burglary, cut a screen and raised a window of a drug store occupied and controlled by Roy Chinn. Appellant did not testify and introduced no witnesses.
Two bills of exception are brought forward. It is shown in bill No. 1 that an officer testified, over appellant's objection, that he returned to the scene of the burglary in the early morning *Page 53 
and found a pinch bar. It appears that the bar was found along the course appellant traveled when he was attempting to escape. Bill No. 2 recites, in effect, that the State proved, over appellant's objection, that one of the witnesses went back to the drugstore several hours after the burglary and found some ten inch pliers. We think the testimony shown in said bills was relevant and material.
The judgment is affirmed.
Affirmed.
MORROW, P. J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.